Citation Nr: 1500802	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in September 2009 and August 2012.  No opinion as to the etiology of any spine disability was provided by the first VA examiner.  The August 2012 VA examiner opined that the Veteran's diagnosed early degenerative disc spondylosis was not a result of service because it was not shown by X-ray in September 2009, a few months after discharge.  However, the examiner did not consider whether the current diagnosis was etiologically a result of the Veteran's military service, including his in-service back complaints, even if the degenerative disc disease did not manifest until after service.  Therefore, the Board finds this opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board remands the appeal so that another VA examination may be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to assess the etiology of his thoracolumbar spine disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record, the examiner should respond to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's thoracolumbar spine disability is etiologically a result of a disease, incident, or injury during service, or is otherwise related to service? 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided. 

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).
 
3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




